
	
		II
		110th CONGRESS
		1st Session
		S. 516
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 7, 2007
			Mr. Pryor (for himself,
			 Mr. Warner, and Mrs. Lincoln) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to make permanent the option of including combat pay when computing earned
		  income.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Relief for Americans in Combat
			 Act or the TRAC
			 Act.
		2.Earned income includes combat pay
			(a)Earned income creditClause (vi) of section 32(c)(2)(B) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(vi)a taxpayer may elect to treat amounts
				excluded from gross income by reason of section 112 as earned
				income.
					.
			(b)Repeal of EGTRRA sunset
			 applicabilitySection 105 of
			 the Working Families Tax Relief Act of 2004 shall not apply to the amendments
			 made by section 104(b) of such Act.
			(c)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to taxable years ending after December 31,
			 2006.
			
